DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 7/12/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.  Also the advisory action of 07/12/2021, dated the same day as the filing of the RCE, indicating entry of the Response after Final dated 06/21/2021 has been entered.   
Response to Amendment
This action is in response to the RCE filed 07/12/2021 and Amendment after Final indicated as entered dated 06/21/2021 by which Claims 3-4 are pending and Claims 1-2 and 5-11 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Objections
Claim 3 is objected to because of the following informalities:  after the recitation “a first part comprising” the punctuation mark of a colon “:” needs to be inserted.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0095317, Kramer et al. (hereinafter “Kramer”) further in view of U.S. 6,605,365, Krienke et al (hereinafter “Krienke”), both cited by Applicants, evidenced by U.S. 2009/0004482, Sharma (hereinafter “Sharma”) further in view of U.S. 5,110,769, Welsch et al (hereinafter “Welsh”) and further in view of the article entitled “pH tracking of silica hydrogel nanoparticle growth Cite as: Appl. Phys. Lett. 89, 113125 (2006); https://doi.org/10.1063/1.2349838 Submitted: 27 March 2006, Accepted: 18 July 2006, and Published Online: 15 September 2006, Alison Cleary et al. (hereinafter referred to as “Cleary”).  
For Claim 3, Kramer discloses in the entire document particularly in the abstract and at ¶s 0009-0010, 0013-0014, 0042-0058 and its claim 5 and 14 a zirconium and organosilane sol-gel composition for corrosion resistance comprising:  zirconium acetate (See ¶ 0014 claim 5) {reading on formula at (a) with alkyl group of R=1 a methyl group of pending Claim 3}; and a glycidoxypropyltrimethoxysilane (See ¶s 0010, 0014 and 0057-0058 {reading on formula of (b) in pending claim 1 when “a” is 1}.  Kramer divulges at ¶s 0027-0029 that any suitable organosilane can be used such as organosilanes that are hydrolysable at room temperature and particularly an 
Although Kramer discloses the zirconium organosilane sol-gel as a sealer for silicon oxide layer, Kramer does not expressly disclose hydrated inorganic silica gel with a particle size less than 50 nm.  
Krienke discloses a zirconium-silica hybrid sol-gel composition for corrosion resistance and adhesion promotion (See Col. 3 lns. 32-44) as well as for a surface coating having suitable appearance and substrate protection qualities, including color (with a pigment), gloss, reflectivity, electrical conductivity, emissivity, or a combination thereof.  The sol-gel comprises propoxyzirconium with acetic acid, see col. 15, I. 27-35); 3-glycidoxypropyltrimethoxysilane, and a hydrated inorganic silica gel (particle size less than 50 nm; col. 5, I. 52-col. 6, I. 6 and col. 14, I. 42-43 and Col 15, I. 35-56).  Sol-gel hydrolysis for tetraethoxysilane i.e. tetraethylorthosilicate, “TEOS” is: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where ET is ethyl, (CH3CH2-).  Sol-gel chemistry is quite versatile.  Reaction conditions (for example, concentration of reagents and catalyst type) control the relative rates of the hydrolysis and condensation reactions.  Sol-gel solutions can be prepared which readily form thin films or which condense to fine colloidal particles.  From Col. 28 lines 38-42, of Krienke discloses that the proportion of organics in the coating can be minimized by substituting tetra-ethyl-orthosilicate (TEOS) for all or part of the GTMS or other organosilane, first hydrolyzing it in alcohol {reading on hydrolyzed silica from hydrolysis reaction}.  By this approach graded sol-gels are possible by adjusting the ceramic character to the organic character.  From Col. 8, lns. 1-5 strong covalent bonding develops between the titanium substrate and zirconia and silica (i.e. M-O-M bonds).  From Col. 15, lns. 35-56, Krienke shows that the relative rates of the hydrolysis and condensation reactions involved in the sol coating process are controlled by the type of catalyst (either acid or base), the concentrations of the reagents in the reactions, the metal alkoxide selected, and the water available for hydrolysis.  An acidic catalyst promotes the hydrolysis reaction over condensation while a basic catalyst does the opposite. For basic catalysts, like ammonium hydroxide and triethylamine in these formulations, the basic catalysts promoted the condensation reactions too vigorously, which shortened the pot-life of the solution.  Colloidal zirconate-silicate particles precipitated too soon after the sol was mixed.  The acid catalyst acetic acid 
Krienke further discloses a two part sol-gel composition in that the sol can be applied in several coats and may have a gradient from ceramic character to more organic character in depth from adjacent the metal surface to the interface with a paint, resin composite, or adhesive.  The ceramic character can be enhanced by minimizing the organic side chains (ligands) on the Si in the sol, for example, tetra-ethyl-comprising the zirconium-silica hybrid sol-gel composition can be used and an organosilane with an alkyl glycidoxy group (col. 13, I. 62-col. 14, I. 44).  Given the two layer usage with the subsequent layer having the organosilane with an alkyl glycidoxy group, suggests a second part to an inorganic hydrolyzed silicon first part.  Also at col. 8, I. 8-13; col. 23, I. 18-47 a coating composition comprising a silyl compound with an alkylamine group with reports of improved dispersion and/or adhesion to polyimide when aminopropyltrimethoxysilane can be used in combination with glycidoxypropyl trimethoxysilane (col. 27, lines 53-64).  Also disclosed is a coating system comprising an epoxy resin layer and/or a urethane resin layer (col. 23, lines, 18-47).  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kramer has the organosilanes with a zirconate of acetate containing sol-gel for the purpose of corrosion resistance, where the sol-gel can be a seal for a silicon oxide layer.  Krienke has silanes including TEOS hydrolysis and condensation products for a gel with zirconate for a colloidal gel for the purpose of corrosion resistance where organics can be minimized (reading on inorganics} for silica and zirconia to have strong bonding with the substrate with from Krienke the combination of TEOS with glycidoxypropyltrimethoxysilane in a subsequent layer {reading on second part}.  Given the similar purpose of corrosion resistance and use with silica or silicon oxide the TEOS hydrolysis and condensation product for 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where from Krienke which has a zirconium acetate ligand with glycidoxypropyltrimethoxysilane along with colloidal zirconate silica particles from hydrolysis for the sol-gel and colloidal particles from TEOS minimizing organics for strong silica bonding with zirconia to substrate {i.e. hydrated silica particles gel} of less than 50 nm such particle, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke is combined with the first part with zirconate of the sol-gel of Kramer motivated to have corrosion resistance and adhesion to substrates and gloss for surface coatings thereby rendering obvious Claim 3.  Such a combination of Krienke with Kramer has a reasonable expectation of success because Koneke teaches that TEOS can be combined with glycidoxypropyltrimethoxysilane in a second part as a coating and the particles of TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel derived from TEOS can be combined in place of glycidoxypropyltrimethoxysilane for inorganic colloidal silica with zirconium acetate in the first part of Kramer which has a sol-gel for sealing silicon oxide.   
Although Kramer as modified discloses the sol-gel for corrosion resistance from a first part of zirconium acetate with colloidal inorganic zirconate silica particles and a second part of glycidoxyorganosilane, Kramer as modified does not expressly disclose just hydrated inorganic silica gel particles with a particle size less than 50 nm.  
Welsch discloses in the abstract and at col. 2, lines 9-55 and ¶ bridging cols 2-3 disclose an improved flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale.  Also provided are improved coating compositions comprising a full gloss coating containing the above described flatting agents dispersed in the full gloss coating in from 3 to 15 weight percent loading on a solids basis.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where from Welsh flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 
However Kramer as modified does not expressly disclose the inorganic, like hydrous inorganic silica, hydrogel like inorganic hydrated silica gel particle having a particle size less than 50 nm.  
Cleary discloses in the abstract and at Figs. 1 and 2 and ¶s bridging pages 88-89 and left and right cols of page 89 that pH increase, due to removal by condensation of silicic acid, correlates with nanoparticle growth during the initial stages of silica hydrogel formation and becomes constant at a time tpH, the point when other particle growth mechanisms dominate for silica sol-gel nanoparticle growth and control.  A clearer departure is shown between pH and particle size following the initial hours after mixing in both the alkaline and acidic hydrogels determines the point at which particle growth by means of silicic acid monomers condensing onto SiO2 particles ends and other growth mechanisms 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale is combined with the first part with zirconate of the sol-gel of Kramer like the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica, as afore-described, where from Cleary the particle size of inorganic silica hydrogel is controlled by the increase in pH or other growth mechanisms to 1.4 to 2.4 nm as less than 50 nm motivated to have the benefits of nanostructures for inorganic silica to household products and manufacturing processes while being non-toxic to have the composition of Claim 3.  Such a combination of Cleary with Kramer as modified has a reasonable expectation of success because Cleary deals with inorganic silica hydrogel as does Kramer as modified to provide benefits of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kramer further in view of Krienke evidenced by Sharma further in view of Welsh and further in view of Cleary and further in view of JP 09071438 the English language translation of which was supplied by Applicant (hereinafter referred to as “Nippon”) evidenced by CAS Registry Number 123-54-6 Scifinder ACS (2021) (hereinafter “RN 123-54-6”).   
For Claim 4 Kramer in view of Krienke further in view of Welsh and further in view of Cleary is applied as to Claim 3, however Kramer as modified does not expressly disclose the presence of 2,4-pentanedione.  
Nippon at ¶s 0003 and 0005-0008) teaches a β-diketone compound suggesting 2, 4-pentanedione, for good solubility to organic solvent, excellence in preservability in the presence of moisture, and good in coating workability {i.e. enhances the solution stability} of zirconium compounds having a structure according to claim 3 of the present application.  RN 123-54-6 evidences that acetylacetone is 2,4-pentandione.  For the skilled person in the art it is thus obvious to add 2,4-pentanedione for enhanced stability of the zirconium with chelate in the composition. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including 
Response to Arguments
Applicant’s arguments filed 06/21/2021 by RCE filed 07/12/2021 have been fully considered but are not persuasive.   
Applicant argues against the rejection of Claim 3 under 35 U.S.C. 103 that the compositions of Kramer and the Current Application are compositionally different. Therefore, Examiner failed to establish a prima facie case of anticipation and Applicant believes that Claims in the Current Application overcome the cited art.
In response the rejection against pending Claim 3, not the Current Application as a whole, was not for anticipation but under 35 U.S.C. 103 and a prima facie case for obviousness was made from the rejection of Kramer in view of Krienke evidenced by Sharma as shown at page 5 of the Office Action further in view of Welsch and further in view of Cleary, which Applicant has failed to address.  
Applicant argues that the Examiner provides that Kramer discloses a zirconium organosilane sol-gel, however, Examiner admits that Kramer "does not expressly disclose hydrated inorganic silica gel."  Also argued is that the Examiner provides Krienke is a zirconium-silica sol-gel composition as well as a two-part sol-gel composition.  Applicant assets that the composition of Krienke is different than the Current Application.  For instance Krienke provides a traditional Zr-Si sol-gel in which the zirconium and silicon form a network, and Krienke describes it in detail, providing that "[a]s the sol ages, the hydrolyzed silicon and zirconium components may condense among themselves, forming oligomers and networks.  Such networks will eventually become visible to the naked eye and become insoluble. The ideal solution age is at the point that the zirconium and silicon are hydrolyzed sufficiently that zirconium and silicon react with the metal surface.  At this point, generally some metal polymers and networks have formed in the sol and they will give the sol-gel film some structure." Column 15, lines 17-26.  See also Figure 15 depicting this structure.  Applicant contends unlike Krienke, the Current Application provides that at least one zirconium compound has the general formula of Zr(OC(O)R)4, wherein R represents an alkyl group of 1-6 carbon atom.  In other words, Krienke lacks the organic portion for the sol-gel composition.   
In response the Krienke reference is only used as teaching reference as noted in the rejection, which has not been addressed by Applicant, in order to teach hydrated inorganic silica gel with a particle size less than 50 nm and a two part composition where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke is combined 
Furthermore Applicant’s assertion that the Current Application describes as sol-gel that "is an organic-inorganic hybrid sol formed from at least one organic precursor and at least one inorganic precursor such that the organic and inorganic components are hybridized in the resulting coating structure.  That is, the organic and inorganic components are chemically bonded together to create a fully hybridized organic-inorganic structure." See Paragraph 0015 of the Current Application by which Applicant concludes therefore, Krienke and the Current Application have different chemistries such assertion is not claimed.
In response applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e.,sol-gel that "is an organic-inorganic hybrid sol formed from at least one organic precursor 
Applicant also submits that the addition of Welsh for a flattening agent and Cleary for pH and particle size does not cure the deficiencies of Hartig.  
In response Applicants have not properly addressed the combination of Welsh and Cleary because there are no deficiencies of Hartig because there is no Hartig anywhere in the rejection nor the Office Action.  
Applicant argues that the rejection of Claim 4 with the addition of the Nippon reference although describing the use of beta-diketone does not specifically disclose 2,4-pentanedione for use with stability. 
In response Nippon at paragraph 0008 discloses examples of beta-diketone for good stability and a beta-diketone is taught as acetylacetone and 2,2,6,6 -tetramethyl-3,5,heptanedione.  Acetylacetone is 2,4-pentandione.  This is evidenced in CAS Registry Number 123-54-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787